FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-900
                 _____________________________

JAKOBIE MILTON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________

On appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

                         April 22, 2019

PER CURIAM.

     Jakobie Milton appeals his judgment and sentence after
entering a nolo contendere plea to charges of possession of a
firearm by a felon and resisting an officer without violence.
Milton’s attorney requested appointment of an expert, pursuant to
Florida Rule of Criminal Procedure 3.210(b), to determine Milton’s
competency to proceed to trial. Finding reasonable grounds in
support of the motion, the trial court appointed an expert. Milton
underwent a psychological evaluation, which concluded he was
competent, albeit marginally, to proceed. Defense counsel orally
advised the trial court of the evaluation findings.
     Milton accepted the State’s plea offer and pleaded no contest
to the charges. At the hearing, the trial court noted the evaluation
ultimately found Milton competent to proceed. But, the trial court
accepted Milton’s plea and imposed sentence without entering an
order determining that Milton was competent to proceed. The trial
court’s failure to enter a written order requires reversal. Sheheane
v. State, 228 So. 3d 1178, 1180 (Fla. 1st DCA 2017).

     On remand, the trial court must address competency. Id. at
1181. If the evidence that existed previously supports a finding
that the defendant was competent at the time of trial, the trial
court may decide competence, nunc pro tunc, with no change in the
judgment. Id.; see also Brooks v. State, 180 So. 3d 1094, 1096 (Fla.
1st DCA 2015). However, if the trial court is unable to make a
retroactive competency determination or if it finds Milton was
incompetent, it must hold a new trial, as long as Milton is and
remains competent on remand. Sheheane, 228 So. 3d at 1181; Zern
v. State, 191 So. 3d 962, 965 (Fla. 1st DCA 2016).

    REVERSED and REMANDED.

B.L. THOMAS, C.J., and ROWE and M.K. THOMAS, JJ., concur.
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Jakobie Milton, pro se; Andy Thomas, Public Defender, and Steven
L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.




                                 2